108 U.S. 10 (1882)
BIGELOW
v.
ARMES.
Supreme Court of United States.
Decided November 6th, 1882.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*11 Mr. S.S. Henkle for appellant.
Mr. C.H. Armes for the appellee.
*12 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
After stating the facts as above, he continued:
Upon these facts, in our opinion, it was the duty of the court below to enter the decree it did requiring a completion of the performance of the contract by Bigelow. Whether, in view of the requirements of the Statute of Frauds, the memorandum signed by both parties was of itself sufficient to support the bill, is a question we do not think it important to discuss, because, if the memorandum is not enough, the terms of the contract have been otherwise clearly established by the evidence, and there has been full performance by Armes and substantial part performance by Bigelow.
The decree is affirmed.